Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figure 6 is unclear to read. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 50 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,820,604. Although the claim at issue is not identical, it is not patentably distinct from each other because it discloses similar subject matters as the instant invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "a human milk composition" at line 10 renders the claim indefinite. It is unclear for whether this human milk composition is the same as the one recited at line 1. If it is so, then “a” should be replaced with "the" or "said".  If it is not, then essential structural cooperative relationships between the two are suggested.
Regarding claim 41, recites the limitation "the pre-filters" at line 1 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the pre-filters” and “one or more pre-filters” as the one recited in the preceding claim 34 at line 2 and to whether they are the same or different. Further clarification is required to either further differentiate (the pre-filters) or provide proper antecedent basis.
Regarding claim 42, recites the limitation "the human skim milk" at lines 1-2 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the human skim milk” and “pre-filtered human skim milk” as recited the one recited in the preceding claim 34 at line 3 OR “microfiltered human skim milk” as recited the one recited in the preceding claim 34 at line 7 OR “concentrated human skim milk” as the one recited in the preceding claim 34 at line 8 and to whether they are the same or different. Further clarification is required to either further differentiate (the human skim milk) or provide proper antecedent basis.
Claim 50, there is a same issue with the limitation “a human milk composition” as in claim 34 as set forth above.
 Claims 35-40, 43-49 and 51-52 are also rejected because each claim depends on rejected claims 34 and 50.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34-38 and 40-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medo (WO 2012030764 A2) in view of Lau et al (US 20170204135) and Medo et al (20080124430 A1).
Regarding claim 34, Medo ’764 discloses a method for making a human milk composition (abstract) comprising the steps of: 
(a) pre-filtering human skim milk using a filter aid (i.e. diatomaceous earth or micron filter) through one or more pre-filters (see figure 2A, i.e. clarification process filtration) to obtain pre-filtered human skim milk (¶ 0021, 0027, 0038), and wherein the filter aid has a permeability of from about 0.100 D to 1.000 D (The courts have held that where general condition of claim is disposed in the prior art (¶ 0028, i.e. about 0.2 to 0.45 microns.), it is not inventive to discover the optimum or workable range (MPEP 2144.05 III).  Varying the permeability values is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the permeability values from about 0.100 D to 1.000 D in order to maximize the amount of nutrients, is recognized in the art to be a result effective variable.); 
(b) microfiltering the pre-filtered human skim milk through one or more microfilters (i.e. called sterile filters or submicron filters) to obtain microfiltered human skim milk (¶ 0004, 0028); 
Medo ’764 discloses all the limitations of the claimed invention as set forth above, except for wherein the filter aid is added to the human skim milk in a concentration of from about 20 g/L to about 200 g/L; (c) concentrating the microfiltered human skim milk to obtain concentrated human skim milk, wherein the concentrating comprises ultrafiltration; and (d) formulating the concentrated human skim milk to obtain a human milk composition, wherein the formulating comprises adding cream to the concentrated human skim milk.
However, Lau et al teaches wherein the filter aid is added to the human skim milk  (e.g. human skim milk or other type of fluid is corresponding to a concentration of protein.  Filter aid such as microfilter or diatomaceous earth is used in the filtration process with different rate of protein concentration in order to pass through a microfilter without clogging) in a concentration of from about 20 g/L to about 200 g/L (¶ 0023, 0028-0029, 0044-0045, 0073, 0076,… i.e. flow rate of protein concentration) (; (c) concentrating the microfiltered human skim milk to obtain concentrated human skim milk, wherein the concentrating comprises ultrafiltration (¶ 0023, 0056, i.e. a molecular weight in sizes). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Medo ’764‘s reference, to include such concentration and ultrafiltration as set forth above, as suggested and taught by Lau, for the purpose of achieving high protein concentration by manipulating other processing parameters (¶ 0005).
Moreover, Medo ’430 teaches (d) formulating the concentrated human skim milk to obtain a human milk composition, wherein the formulating comprises adding cream 3 (fig. 2) to the concentrated human skim milk (¶ 0014, 0106, 0109, 0238). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to add such cream as set forth above, as suggested and taught by Medo ’430, for the purpose of achieving target values of human milk composition (¶ 0065) and providing an optimal nutritional content/composition of the milk for, e.g., a preterm infant (¶ 0004).
With respect to claim 35, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Medo ’764 further discloses wherein the filter aid (i.e. diatomaceous earth or micron filter) comprises diatomaceous earth (¶ 0004, 0021).
With respect to claim 36, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Lau further discloses wherein the filter aid is added to the human skim milk in a concentration of from about 20 g/L to about 50 g/L (¶ 0119). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such concentration as set forth above, as suggested and taught by Lau, for the purpose of achieving high protein concentration by manipulating other processing parameters (¶ 0005).
With respect to claim 37, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Medo ’764 does specifically disclose wherein the filter aid comprises a permeability of from about 0.100 D to about 0.300 D. However, The courts have held that where general condition of claim is disposed in the prior art (¶ 0028, i.e. about 0.2 to 0.45 microns.), it is not inventive to discover the optimum or workable range (MPEP 2144.05 III).  Varying the permeability values is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the permeability values from about 0.100 D to 1.000 D in order to maximize the amount of nutrients, is recognized in the art to be a result effective variable.
With respect to claim 38, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Medo ’430 further discloses wherein the concentrated microfiltered human skim milk comprises about 5% to about 15% protein content (¶ 0056, 0107-0108, i.e. about 7% to 7.2%).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such percentage of protein as set forth above, as suggested and taught by Medo ’430, for the purpose of achieving target values (¶ 0065).
With respect to claim 40, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Medo ’764 further discloses wherein the one or more microfilters comprise an average pore size of about 0.2 to about 1 micron (¶ 0028, i.e. about 0.2 to 0.45 microns).
With respect to claim 41, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Medo ’764 further discloses wherein the pre-filters comprise an average pore size of about 1 to 10 microns (¶ 0021, i.e. about 5-10 microns).
With respect to claim 42, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Lau further discloses wherein the filter aid is added to the human skim milk in a concentration of about 50 g/L (¶ 0044, i.e. about 60 g/L).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such concentration as set forth above, as suggested and taught by Lau, for the purpose of achieving high protein concentration by manipulating other processing parameters (¶ 0005).
With respect to claim 43, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Medo ’764 does not specifically discloses wherein the filter aid comprises a permeability of about 0.300 D.  However, The courts have held that where general condition of claim is disposed in the prior art (¶ 0028, i.e. about 0.2 to 0.45 microns.), it is not inventive to discover the optimum or workable range (MPEP 2144.05 III).  Varying the permeability values is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the permeability values from about 0.100 D to 1.000 D in order to maximize the amount of nutrients, is recognized in the art to be a result effective variable. 
With respect to claims 44-45, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Medo ’430 further discloses wherein the human milk composition is formulated to comprise about 20-70 mg/ml protein (i.e. 35-85 mg/ml), about 35-85 mg/ml fat (i.e. 60-110 mg/ml), and about 60-140 mg/ml carbohydrates (i.e. 60-140 mg/ml) (abstract).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such human milk composition as set forth above, as suggested and taught by Medo ’430, for the purpose of providing a nutritional composition (¶ 0007).
With respect to claims 46-47, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Medo ’430 further discloses wherein the human milk composition is formulated to comprise about 20 kcal/ounce (¶ 0080); and wherein the human milk composition is formulated to comprise about 24 kcal/ounce (¶ 0005).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such human milk composition as set forth above, as suggested and taught by Medo ’430, for the purpose of providing a nutritional composition (¶ 0007).
With respect to claim 48, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above including a human milk composition made by the method according to claim 34 (See claim 34 as set forth above) of which Medo ’430 further discloses wherein the human milk composition is a human milk fortifier (abstract) comprising about 20-70 mg/ml protein (i.e. 35-85 mg/ml), about 35-85 mg/ml fat (i.e. 60-110 mg/ml), and about 60-140 mg/ml carbohydrates (i.e. 60-140 mg/ml) (¶ 0071).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such human milk fortifier as set forth above, as suggested and taught by Medo ’430, for the purpose of providing a nutritional composition (¶ 0007).
With respect to claim 49, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above including a human milk composition made by the method according to claim 34 (See claim 34 as set forth above) of which Medo ’430 further discloses wherein the human milk composition is a standardized human milk (abstract) composition comprising about 20 kcal/ounce (¶ 0080) or about 24 kcal/ounce (¶ 0005). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such a standardized human milk composition as set forth above, as suggested and taught by Medo ’430, for the purpose of providing a nutritional composition (¶ 0007).
With respect to claim 50, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above of which Medo ’764 further discloses a method for making a human milk (abstract) composition comprising the steps of: 
(a) pre-filtering human skim milk using a filter aid (i.e. diatomaceous earth or micron filter) through one or more pre-filters (see figure 2A, i.e. clarification process filtration) to obtain pre-filtered human skim milk (¶ 0021, 0027, 0038), and wherein the filter aid has a permeability of about 0.300 D (The courts have held that where general condition of claim is disposed in the prior art (¶ 0028, i.e. about 0.2 to 0.45 microns.), it is not inventive to discover the optimum or workable range (MPEP 2144.05 III).  Varying the permeability values is recognized as a result-effective variable which is result of a routine experimentation. In this case varying the permeability values from about 0.100 D to 1.000 D in order to maximize the amount of nutrients, is recognized in the art to be a result effective variable.); 
(b) microfiltering the pre-filtered human skim milk through one or more microfilters (i.e. called sterile filters or submicron filters) to obtain a microfiltered human skim milk (¶ 0004, 0028). 
However, Lau discloses wherein the filter aid is added to the human skim milk in a concentration of about 50 g/L (¶ 0044, i.e. about 60 g/L); and (c) concentrating the microfiltered human skim milk to obtain concentrated human skim milk, wherein the concentrating comprises ultrafiltration with an ultra-filter between about 1 to about 40 kDa in size (¶ 0023, i.e. see sub-brackets [32], [33]; ¶ 0056).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Medo ’764‘s reference, to include such concentration and ultrafiltration as set forth above, as suggested and taught by Lau, for the purpose of achieving high protein concentration by manipulating other processing parameters (¶ 0005).
Moreover, Medo ’430 discloses the pre-filtering human skim milk comprising about 0.1% to about 1.0% fat content (¶ 0101, i.e. 03% to 0.69%); and (d) formulating the concentrated human skim milk to obtain a human milk composition, wherein the formulating comprises adding cream 3 (fig. 2) to the concentrated human skim milk (¶ 0014, 0106, 0109, 0238). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to add such cream as set forth above, as suggested and taught by Medo ’430, for the purpose of achieving target values (¶ 0065).
With respect to claim 51, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above including a human milk composition made by the method according to claim 50 (See claim 50 above) of which Medo ’430 further discloses wherein the human milk composition is a human milk fortifier (abstract) comprising about 20-70 mg/ml protein (i.e. 35-85 mg/ml), about 35-85 mg/ml fat (i.e. 60-110 mg/ml), and about 60-140 mg/ml carbohydrates (i.e. 60-140 mg/ml) (¶ 0071).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such human milk fortifier as set forth above, as suggested and taught by Medo ’430, for the purpose of providing a nutritional composition (¶ 0007).
With respect to claim 52, Medo ’764 in view of Lau and Medo ’430 discloses the limitation of the claimed invention as set forth above including a human milk composition made by the method according to claim 50 (See claim 50 above) of which Medo ’430 further discloses wherein the human milk composition is a standardized human milk composition (abstract) comprising about 20 kcal/ounce  (¶ 0080) or about 24 kcal/ounce (¶ 0005).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such a standardized human milk composition as set forth above, as suggested and taught by Medo ’430, for the purpose of providing a nutritional composition (¶ 0007).

Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Medo (WO 2012030764 A2) in view of Lau et al (US 20170204135) and Medo et al (20080124430 A1) as applied to claim 34 above, and further in view of Krabsen et al (US 5,683,733).
Regarding claim 39, Medo ‘764 in view of Lau et al and Medo ‘430 discloses all the limitations of the claimed invention as set forth above, except for wherein the microfiltered human skim milk has no more than 101 bacteria per milliliter.
However, Krabsen teaches wherein the microfiltered human skim milk has no more than 101 bacteria per milliliter (col. 5, lines 38-41). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such microfilter as set forth above, as suggested and taught by Krabsen, for the purpose of obtaining standardized milk with a low content of bacterial (col. 1, lines 50-51). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761